UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q/A No. 1 ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from: to ————— ISSUER DIRECT CORPORATION (Exact name of registrant as specified in its charter) ————— Delaware 1-10185 26-1331503 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 201 Shannon Oaks Circle Suite 105, Cary North, Carolina 27511 (Address of Principal Executive Office) (Zip Code) (919) 481-4000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨YesþNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 17,535,312 shares of common stock were issued and outstanding as of August 9, 2010. Explanatory Note The purpose of this Amendment No. 1 to our Quarterly reporton Form 10-Q for the period ended June 30, 2010, as filed with the Securities and Exchange Commission on August 9, 2010, is to furnish Exhibits 101 to the Form 10-Q as required by Rule 405 of Regulation S-T. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 1 Unaudited Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 2 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4T. Controls and Procedures. 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. (Removed and Reserved). 14 Item 5. Other Information. 14 Item 6. Exhibits. 14 Signatures 15 EX-31.1 Chief Executive Officer Certification Pursuant to Section 302 EX-31.2 Chief Financial Officer Certification Pursuant to Section 302 EX-32.1 Chief Executive Officer Certification Pursuant to Section 906 EX-32.2 Chief Financial Officer Certification Pursuant to Section 906 EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE i Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ISSUER DIRECT CORPORATION CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, (net of allowance for doubtful accounts of $59,789 and $16,785, respectively) Security deposits Other current assets Total current assets Furniture, equipment and improvements (net of accumulated depreciation of $26,227 and $18,316, respectively) Intangible assets (net of accumulated amortization and impairment of $81,500 and $67,833, respectively) Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Notes payable – related party - Total liabilities Stockholders' equity: Preferred stock, $1.00 par value, 10,000,000 shares authorized –Series A, 60 shares designated, 31 and 5 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively, Series B, 476,200 shares designated; no shares issued and outstanding. 31 5 Common stock $.001 par value, 100,000,000 shares authorized, 17,535,312 and 16,826,342 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively. Additional paid-in capital Accumulated deficit (937,066 ) (1,200,573 ) Total stockholders' equity Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements. 1 Table of Contents ISSUER DIRECT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, Revenues $ Cost of services Gross profit Operating costs and expenses General and administrative Sales and marketing expenses Depreciation and amortization Total operating costs and expenses Net operating income Other income (expense): Interest income (expense), net ) ) ) Total other income (expense) Net income $ Income per share - basic $ Income per share - fully diluted $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - fully diluted The accompanying notes are an integral part of these unaudited financial statements. 2 Table of Contents ISSUER DIRECT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Bad debt expense Non-cash interest expense - Stock-based expenses - Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) ) Decrease (increase) in deposits and prepaids ) ) Increase (decrease) in accounts payable ) Increase (decrease) in accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchase of common stock - ) Repayments of notes payable - ) Net cash used in financing activities - ) Net change in cash Cash – beginning Cash – ending $ $ Supplemental disclosure for non-cash investing and financing activities: Cash paid for interest $ $ Cash paid for income taxes $
